IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE               FILED
                       NOVEMBER 1997 SESSION
                                                          December 23, 1997

                                                           Cecil Crowson, Jr.
                                                           Appellate C ourt Clerk



BILLY FARRELL WADDELL,              )
                                    ) C.C.A. No. 03C01-9505-CR-00148
      Appellant,                    )
                                    ) Knox County
V.                                  )
                                    ) Honorable Ray L. Jenkins, Judge
                                    )
STATE OF TENNESSEE,                 )
                                    ) (Post-Conviction - Possession of Narcotics)
      Appellee.                     )




FOR THE APPELLANT:                     FOR THE APPELLEE:

Billy Farrell Waddell, Pro Se          John Knox Walkup
P.O. Box 2000                          Attorney General & Reporter
Wartburg, TN 37887
                                       Peter M. Coughlan
                                       Assistant Attorney General
                                       Criminal Justice Division
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493

                                       Randall E. Nichols
                                       District Attorney General
                                       City-County Building
                                       Knoxville, TN 37902




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                    OPINION


       The appellant, Billy Farrell Waddell, pled guilty to possession of narcotics.

Thereafter, he filed a petition seeking post-conviction relief alleging that his guilty

plea was not knowingly or voluntarily entered. Also, he challenges his sentence

as a habitual criminal. He contends that his previous offenses, committed before

the enactment of the habitual criminal statute, cannot constitutionally be used to

enhance his sentencing status. The post-conviction hearing court dismissed the

petition. He appeals this dismissal.



                                           I



       The appellant contends that he did not understand that he was being

punished for a felony. He claims that because he was only sentenced to eleven

months and twenty-nine days incarceration he thought he was being sentenced

for a misdemeanor. Therefore, he argues that he did not knowingly and

voluntarily enter his guilty plea. We disagree.



       Due process requires that pleas of guilt be knowing and voluntary. Boykin

v. Alabama, 395 U.S. 238, 243 (1969). Therefore, to constitute a knowing and

voluntary plea, the record must reveal that the appellant intentionally

relinquished a known right. State v. Mackey, 553 S.W.2d 337, 340 (Tenn. 1977).



       The record shows that the trial judge specifically asked the appellant if

“you desire to enter a plea of guilty to possessing narcotic drugs, which is a

felony punishable, now, as a misdemeanor, sentence to be an eleven month and

twenty-nine day sentence in this case, do you understand that, now?” The

appellant responded that he did, in fact, understand. Furthermore, the appellant

signed a plea waiver form which specifically classified his offense as a felony.

The appellant is no neophyte to the criminal justice process. We find that he

knowingly and voluntarily entered his guilty plea. This issue is without merit.

                                          -2-
                                          II



       The appellant also contends that his criminal offenses committed prior to

the enactment of the habitual criminal statute cannot constitutionally be used to

enhance his status to that of a habitual offender. To do so, he argues, violates

ex post facto prohibitions.



       The use of criminal convictions occurring prior to the enactment of

habitual criminal laws does not violate the ex post facto provisions of the United

States or Tennessee Constitutions. Frazier v. State, 480 S.W.2d 553, 554

(Tenn. Crim. App. 1972). Increasing the punishment for a habitual criminal is

not punishment for former crimes; it is merely enhanced punishment for the

current crime. State v. Williams, 675 S.W.2d 499, 502 (Tenn. Crim. App. 1984).

Therefore, this issue is without merit.



       Accordingly, we find no error of law mandating reversal. The judgment of

the trial court is affirmed.




                                               ________________________________
                                               PAUL G. SUMMERS, Judge


CONCUR:




                                          -3-
______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
CURWOOD W ITT, Judge




                                   -4-